DETAILED ACTION
This is the first Office action on the merits based on the 17/330,396 application filed on 05/25/2021 and applicant’s preliminary amendments filed 12/21/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s preliminary amendments filed 12/21/2021, claim 6 was amended.  Claims 1-11, as filed on 12/21/2021, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claims 2, 3, 7, 9, and 11 are objected to because of the following informalities:
In claim 2, lines 1-2, “wherein the two ends of the threaded rod are provided with threads screwed with each of the torsion handles” should be --- wherein the two opposing ends of the threaded rod are provided with threads to which the two torsion handles are respectively screwed ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 1, see below.
In claim 3, lines 1-2, “wherein a thread stroke at the both ends of the threaded rod” should be --- wherein a thread stroke at each end of the threaded rod ---.
In claim 7, line 1, “The wrist strength trainer” should be --- The wrist strength training device ---.
In claim 7, lines 1-2, “wherein there is one or more of the springs” should be --- wherein the spring is one or more springs ---.
In claim 9, lines 1-2, “the torsion handle” should be --- each torsion handle ---.
In claim 11, lines 1-2, “the torsion handle” should be --- each torsion handle ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “A wrist strength training device, comprising a threaded rod, a resistance member sheathed on the threaded rod and a torsion handle sheathed on both ends of the threaded rod and connected with the threaded rod, and the resistance member is arranged between the two torsion handles on the threaded rod.” are recited in lines 1-4.  The limitations render the claim indefinite because it is unclear whether or not applicant’s invention comprises a single torsion handle or two torsion handles corresponding to ends of the threaded rod.  In addition, there is insufficient antecedent basis for “both ends of the threaded rod “ and “the two torsion handles” in these limitations in the claim.  Applicant is suggested to amend the limitations to
--- A wrist strength training device, comprising:
a threaded rod;
a resistance member sheathed on the threaded rod; and
two torsion handles respectively sheathed on two opposing ends of the threaded rod and connected with the threaded rod;
wherein the resistance member is arranged between the two torsion handles on the threaded rod. ---.  Refer to Figures 1 and 4.
Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 3 recites the limitation “the length of the torsion handle” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a length of the corresponding torsion handle ---.
Claim 4 recites the limitation “the whole length of the threaded rod” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- an entire length of the threaded rod ---.
Regarding claim 5, which depends from claim 1, the limitation “wherein a positioning sleeve is sheathed on the threaded rod, and the positioning sleeve is located between the resistance member and the torsion handle” is recited in lines 1-3.  The limitation renders the claim indefinite because it is unclear: which of the two torsion handles the positioning sleeve is located near; and whether or not there is only one positioning sleeve.  Applicant is suggested to amend the limitation to --- wherein two positioning sleeves are sheathed on the threaded rod, and wherein the two positioning sleeves are respectively located between opposing ends of the resistance member and the two torsion handles ---.  Refer to Figures 1 and 4.  Refer as well to the 35 U.S.C. § 112(b) rejection of claim 1, see above.
Claim 8 recites the limitation “The wrist strength training device according to claim 6, wherein the inner wall of each positioning sleeve is provided with a groove for positioning the spring, so that the ends of the spring is able to extend into the groove.” in lines 1-3.  There is insufficient antecedent basis for “the inner wall,” “each positioning sleeve,” and “the ends of the spring” in this limitation in the claim.  Applicant is suggested to amend the limitation such that it instead depends from claim 5 and is recited as follows:
--- The wrist strength training device according to claim 5, wherein the resistance member is a spring, and wherein an inner wall of each positioning sleeve is provided with a groove for positioning the spring, so that the opposing ends of the spring are respectively able to extend into the grooves. ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 5, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 3,396,967).
Regarding claim 1, Brown discloses a wrist strength training device (Figures 1-4), 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

comprising a threaded rod (the “spindle 1 which is screw-threaded at its ends 2, 3”; column 1, lines 54-55; Figures 1 and 2), a resistance member (the spring 4; Figures 1-4) sheathed on the threaded rod and a torsion handle (the hand grip portions 7, 8 (Figures 1-4), wherein the spring 4 provides a resistance to rotation of the hand grip portions 7, 8; Figures 3 and 4; column 1, lines 35-40: “More particularly, the invention comprises a spindle having hand grips mounted on its ends so as to be rotatable relatively to each other and a resilient element positioned between the hand grips so as to impose a load on the hand grips resisting their relative rotation.”) sheathed on both ends of the threaded rod and connected with the threaded rod (the hand grip portions 7, 8 are connected with the spindle 1 via the threaded steel plugs 5, 6; column 1, lines 57-59; Figure 2), and the resistance member is arranged between the two torsion handles on the threaded rod (Figures 1-4).
Regarding claim 2, Brown further discloses wherein the two ends of the threaded rod (the ends 2, 3 of the spindle 1 which are screw-threaded; column 1, lines 54-55; Figure 2) are provided with threads screwed with each of the torsion handles (via the threaded steel plugs 5, 6 of the hand grip portions 7, 8, respectively; column 1, lines 57-59; Figure 2).
Regarding claim 5, Brown further discloses wherein a positioning sleeve (the washers 9, 10; Figures 1 and 2) is sheathed on the threaded rod, and the positioning sleeve is located between the resistance member and the torsion handle (Figures 1 and 2).
Regarding claim 6, Brown further discloses wherein the resistance member is a spring (Figures 1-4).
Regarding claim 7, Brown further discloses wherein there is one or more of the springs (Figures 1-4).
Regarding claim 9, Brown further discloses wherein the torsion handle is sheathed with an anti-skid sleeve (column 1, lines 59-62: ”These hand grip portions are covered with a suitable material such as rubber, leather or the like to enable them to be effectively and comfortably gripped by the user.”).
Regarding claim 10, Brown further discloses wherein the anti-skid sleeve is provided with an anti-skid bulge (refer to the annotated Figures 1 and 2, see above).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciemiega (US 4,695,049).
Regarding claim 1, Ciemiega discloses a wrist strength training device (the exercise device 10; Figures 1 and 2), comprising a threaded rod (the threaded rod 24; Figure 2), a resistance member (the spring 40; Figure 2) sheathed on the threaded rod and a torsion handle (the handles 12, 14, wherein the “compression spring 40 thus provides axial force which is transmitted across the interengaging thread faces.  Rotation of one of the handles with respect to the other causes relative motion at the thread faces and, with the axial force applied thereto, causes friction which resists the turning of the handles relative to each other.”; Figures 1 and 2; column 3, lines 1-8) sheathed on both ends of the threaded rod and connected with the threaded rod (Figure 2), and the resistance member is arranged between the two torsion handles on the threaded rod (Figure 2).
Regarding claim 2, Ciemiega further discloses wherein the two ends of the threaded rod are provided with threads screwed with each of the torsion handles (Figure 2; column 2, lines 37-43).
Regarding claim 3, Ciemiega further discloses wherein a thread stroke at the both ends of the threaded rod is longer than the length of the torsion handle (The threaded rod 24 is threaded along an entire length thereof.  Therefore, a thread stroke at the both ends of the threaded rod 24 is longer than a length of each handle 12, 14.  Refer to Figure 2.).
Regarding claim 4, Ciemiega further discloses wherein the whole length of the threaded rod is provided with threads (Figure 2).
Regarding claim 5, Ciemiega further discloses wherein a positioning sleeve (the nuts 34, 46; Figure 2) is sheathed on the threaded rod, and the positioning sleeve is located between the resistance member and the torsion handle (Figure 2).
Regarding claim 6, Ciemiega further discloses wherein the resistance member is a spring (the spring 40; Figures 2 and 4-6).
Regarding claim 7, Ciemiega further discloses wherein there is one or more of the springs (the springs 40, 54; Figures 2 and 4-6).

Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (US 5,690,598).
Regarding claim 1, Liang discloses a wrist strength training device (Figures 1-4), comprising a threaded rod (the stud 12 together with the inner thread 11, the bolt 21, and the stud 22; Figure 3), a resistance member (the spring 30; Figures 1-3) sheathed on the threaded rod and a torsion handle (the handles 10, 20, wherein in “operation, as shown in FIG. 4, the handles 10, 20 may be rotated one relative to the other by the hands of the user against the spring force of the spring 30 so as to exercise the wrist portion of the user.”; Figures 1-4; column 2, lines 11-14) sheathed on both ends of the threaded rod and connected with the threaded rod (Figure 3), and the resistance member is arranged between the two torsion handles on the threaded rod (Figures 1-4).
Regarding claim 5, Liang further discloses wherein a positioning sleeve (the two cones 31, 32; Figures 1-3) is sheathed on the threaded rod, and the positioning sleeve is located between the resistance member and the torsion handle (Figures 1-3).
Regarding claim 6, Liang further discloses wherein the resistance member is a spring (the spring 30; Figures 1-4).
Regarding claim 7, Liang further discloses wherein there is one or more of the springs (the spring 30; Figures 1-4).
Regarding claim 8, Liang further discloses wherein the inner wall of each positioning sleeve is provided with a groove for positioning the spring, so that the ends of the spring is able to extend into the groove (refer to the annotated Figures 2 and 3, see below).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 9, Liang further discloses wherein the torsion handle is sheathed with an anti-skid sleeve (the handles 10, 20 appear to be sheathed with anti-skid ergonomically-shaped sleeves; Figures 1-4).
Regarding claim 10, Liang further discloses wherein the anti-skid sleeve is provided with an anti-skid bulge (the handles 10, 20 appear to be sheathed with anti-skid sleeves with ergonomically-shaped bulges that appear to be capable of being anti-skid; Figures 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 3,396,967) in view of Hao (US 10,039,950).
Regarding claim 11, Brown discloses the invention as substantially claimed, see above, but fails to disclose: wherein the torsion handle is provided with a hanging hole.
Hao teaches an analogous wrist strength training device (the multifunction trainer 1; Figures 1 and 2) wherein two torsion handles (the two handle assemblies 11; Figures 1 and 2) are each provided with a hanging hole (the hooks 119; Figures 1 and 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the torsion handles of Brown’s invention to respectively include hanging holes, as taught by Hao, in order to provide for attaching weight training cables to ends of the wrist strength training device for the advantage of enabling a more diverse set of weight training exercises to be performed with the wrist strength training device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 5,690,598) in view of Hao (US 10,039,950).
Regarding claim 11, Liang discloses the invention as substantially claimed, see above, but fails to disclose: wherein the torsion handle is provided with a hanging hole.
Hao teaches an analogous wrist strength training device (the multifunction trainer 1; Figures 1 and 2) wherein two torsion handles (the two handle assemblies 11; Figures 1 and 2) are each provided with a hanging hole (the hooks 119; Figures 1 and 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the torsion handles of Liang’s invention to respectively include hanging holes, as taught by Hao, in order to provide for attaching weight training cables to ends of the wrist strength training device for the advantage of enabling a more diverse set of weight training exercises to be performed with the wrist strength training device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784